DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 18 – 21 are objected to because of the following informalities:  
Claim 18 line 1, limitation “a plurality of first hydrostatic actuators” should read “a plurality of the first hydrostatic actuators”;
Claim 19 line 2, limitation “respective ones of the first hydrostatic actuators” should read “respective ones of the plurality of the first hydrostatic actuators”;
Claim 20 lines 1 – 2, limitation “at least one of the first hydrostatic actuators” should read “at least one of the plurality of the first hydrostatic actuators”;
Claim 21 line 1, limitation “a plurality of first hydrostatic actuators” should read “a plurality of the first hydrostatic actuators”;
Claim 21 line 2, limitation “a plurality of second hydrostatic actuators” should read “a plurality of the second hydrostatic actuators”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at least one first hydrostatic actuator” in line 2, “at least one second hydrostatic actuator” in line 4, and “wherein the first hydrostatic actuator is connected to the second hydrostatic actuator” in line 5. As reciting the term “at least one” in both line 2 and 4, applicant intends to claim the situation that more than one first actuator and more than one second actuator are included in the apparatus. In this situation, it is unclear whether all of the multiple first actuators and multiple second actuators are required to be connected, or only one of the at least one first actuator and only one of the at least second actuator are required to be connected, since the limitation in line 5 only recite “the first hydrostatic actuator” and “the second hydrostatic actuator”. A clarification regarding the numbers and connection of first and second hydrostatic actuators is requested for those limitations recited in claim 1 and all corresponding dependent claims.


Claim 22 recites “the system of claim 1” which is an independent apparatus claim, in the meanwhile also recites “a method of operating” and detailed method steps. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). See MPEP 2173.05(p). Thus, claim 22 is indefinite as citing both apparatus and method steps of using the apparatus, which creates confusion as to when direct infringement occurs.

Therefore, claim 1, 22 and all corresponding dependent claim 2 – 21, 23 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 10 and 12 – 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwok et al. (US 2017/0367776 A1; priority date on 06/24/2016) (hereinafter "Kwok").

Note: in following 102 rejections, Fig.2 and corresponding disclosure in Kwok are cited with respect to both first hydrostatic actuator and second hydrostatic actuator, since Kwok explicitly disclose Fig.2 as an illustration for both first (master) actuator and second (slave) actuator (see Kwok; "FIG. 2A illustrates the internal mechanism of an MR-safe actuator master/slave unit with two piston-actuators in parallel ..." [0021]).

Regarding claim 1, Kwok discloses a system for imparting motion of an object ("The present invention relies upon robot motion driven by an MR-safe actuation unit." [0011]), comprising:
at least one first hydrostatic actuator ("The actuator comprises pairs of hydraulic/pneumatic piston-actuators …" [0011]; "The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [0036]);

at least one second hydrostatic actuator ("The actuator comprises pairs of hydraulic/pneumatic piston-actuators …" [0011]; "The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [0036]),
wherein the first hydrostatic actuator is connected to the second hydrostatic actuator via the hydraulic transmission conduit ("The actuator unit incorporated in the robot is connected with another symmetric actuator unit or separate piston units at the master side by several hydraulic/pneumatic tubes." [0037]), such that an input displacement applied to the first hydrostatic actuator is configured to be transmitted via the hydraulic transmission conduit to the second hydrostatic actuator to impart motion of the object ("An electric motor at the master side drives the master actuator or pistons, while the slave ones replicate the motion simultaneously through the hydraulic/pneumatic transmission." [0038]).

Regarding claim 2, Kwok discloses all claim limitations, as applied in claim 1, and further discloses wherein at least one of the first hydrostatic actuator or the second hydrostatic actuator ("The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [00036]) has a material composition that is entirely polymeric ("The actuators are made of MRI-safe/conditional materials {e.g. plastics/polymers} and are driven by fluid …" [0035]).



Regarding claim 4, Kwok discloses all claim limitations, as applied in claim 1, and further discloses wherein at least one of the first hydrostatic actuator or the second hydrostatic actuator ("The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [00036]) is devoid of a ferromagnetic material ("The actuators are made of MRI-safe/conditional materials {e.g. plastics/polymers} and are driven by fluid …" [0035]; plastics or polymers are not ferromagnetic).

Regarding claim 5, Kwok discloses all claim limitations, as applied in claim 1, and further discloses wherein the first hydrostatic actuator ("The actuator comprises pairs of hydraulic/pneumatic piston-actuators connected with one or more than one long flexible tubes ..." [0011]; "The actuator unit incorporated in the robot is connected with another symmetric actuator unit or separate piston units at the master side by several hydraulic/pneumatic tubes." [0037]) is a first rolling diaphragm actuator ("Each piston-actuator has one or more than one rolling diaphragm ..." [0011]; "The actuators contain rolling diaphragms ..." [0037]).



Regarding claim 7, Kwok discloses all claim limitations, as applied in claim 6, and further discloses wherein the actuator body defines a slot ("FIG. 2A illustrates the internal mechanism of an MR-safe actuator master/slave unit with two piston-actuators in parallel ..." [0021]; see Fig.2A; the slot to accommodate shaft), and the first rolling diaphragm actuator further includes an extension member that extends from the piston and through the slot of the actuator body ("FIG. 2A illustrates the internal mechanism of an MR-safe actuator master/slave unit with two piston-actuators in parallel ..." [0021]; see shaft as extension member in Fig.2A).

Regarding claim 8, Kwok discloses all claim limitations, as applied in claim 5, and further discloses wherein the second hydrostatic actuator ("The actuator comprises 

Regarding claim 9, Kwok discloses all claim limitations, as applied in claim 8, and further discloses wherein the second rolling diaphragm actuator includes an actuator body ("Each piston-actuator has … and cylinder." [0011]; cylinder is interpreted as the body of piston-actuator; see Fig.2A; "FIG. 2A illustrates the internal mechanism of an MR-safe actuator master/slave unit with two piston-actuators in parallel ..." [0021]), a piston moveably disposed within the actuator body ("Each piston-actuator has … piston …" [0011]; the movably disposition is inherent property of piston-actuator), and a pair of diaphragms extending between respective portions of the actuator body and respective ends of the piston ("FIG. 2A illustrates the internal mechanism of an MR-safe actuator master/slave unit with two piston-actuators in parallel ..." [0021]; see Fig.2A, the position of diaphragms between the piston {the most left block} and the body).

Regarding claim 10, Kwok discloses all claim limitations, as applied in claim 9, and further discloses wherein the actuator body defines a slot ("FIG. 2A illustrates the internal mechanism of an MR-safe actuator master/slave unit with two piston-actuators in parallel ..." [0021]; see Fig.2A; the slot to accommodate shaft), and the second rolling 

Regarding claim 12, Kwok discloses all claim limitations, as applied in claim 1, and further discloses a motor connected to the first hydrostatic actuator to apply the input displacement to the first hydrostatic actuator (" An electric motor at the master side drives the master actuator or pistons …" [0038]; "Each piston pair is driven by electric motors at the master side respectively." [0039]).

Regarding claim 13, Kwok discloses all claim limitations, as applied in claim 12, and further discloses a controller ("The present adaptive kinematic control framework can be integrated into a single piece, but can be operated in multiple pieces of software in different processors ..." [0050]) connected to the motor (electrical connection is inherent property of robotic controlled system) to direct operation of the motor ("Based on the model, control algorithms are implemented to generate desired output motion and torque at the master side." [0039]).

Regarding claim 14, Kwok discloses all claim limitations, as applied in claim 13, and further discloses wherein the controller is configured to direct operation of the motor to impart motion of the object corresponding to a specified motion trajectory ("Based on the model, control algorithms are implemented to generate desired output motion and 

Regarding claim 15, Kwok discloses all claim limitations, as applied in claim 14, and further discloses wherein the controller is configured to direct operation of the motor to impart motion of the object, according to a feedforward control scheme ("A dynamic model of the actuator can be developed to describe the transmission between the master and slave side. Based on the model, control algorithms are implemented to generate desired output motion and torque at the master side." [0039]; this model based control mechanism is based on knowledge of the process not based on detected error, and therefore the model based control is feedforward control according to the definition in the art).

Regarding claim 16, Kwok discloses all claim limitations, as applied in claim 14, and further discloses wherein the controller is configured to direct operation of the motor to impart motion of the object, according to a feedback control scheme ("Therefore, such real-time positional tracking data can act as the feedback data for closing the control loop of the robot navigation." [0017]).

Regarding claim 17, Kwok discloses all claim limitations, as applied in claim 16, and further discloses wherein the feedback control scheme is according to a position of the object ("… a robot is provided which is capable of conducting catheter tracking in 

Regarding claim 18, Kwok discloses all claim limitations, as applied in claim 1, and further discloses a plurality of first hydrostatic actuators, including the first hydrostatic actuator ("The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [0036]), connected to the second hydrostatic actuator via the hydraulic transmission conduit ("The actuator unit incorporated in the robot is connected with another symmetric actuator unit or separate piston units at the master side by several hydraulic/pneumatic tubes." [0037]), such that input displacements applied to the first hydrostatic actuators are configured to be transmitted via the hydraulic transmission conduit to the second hydrostatic actuator to impart motion of the object ("An electric motor at the master side drives the master actuator or pistons, while the slave ones replicate the motion simultaneously through the hydraulic/pneumatic transmission." [0038]).

Regarding claim 19, Kwok discloses all claim limitations, as applied in claim 18, and further discloses a plurality of motors connected to respective ones of the first hydrostatic actuators ("Each piston pair is driven by electric motors at the master side respectively." [0039]).



Regarding claim 21, Kwok discloses all claim limitations, as applied in claim 1, and further discloses a plurality of first hydrostatic actuators, including the first hydrostatic actuator ("The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [0036]), and a plurality of second hydrostatic actuators, including the second hydrostatic actuator ("The master or slave side of the actuator unit in the robot comprises two or more piston-actuators." [0036]), to impart multiple degrees-of-freedom motion of the object ("… that provide 3 degrees-of-freedom {DoFs} motion, i.e. allowing linear translational, rolling and steering control over the catheter." [0033]).

Regarding claim 22, Kwok discloses all claim limitations, as applied in claim 1, and further discloses a method of ("A method of robotically guiding a flexible catheter instrument using MRI data …" claim 33) operating the system ("… powering the robot body and actuators … wherein the actuators use fluid-based transmission to cause the catheter with an MR-based tracking unit mounted to its tip to perform at least one of ..." claim 33) of claim 1 (see rejection to claim 1), comprising:
placing the second hydrostatic actuator within a Magnetic Resonance (MR) scanner bore ("The robot comprises a main robot body 15 and actuators 12, 14, 16 and 
imparting motion of the object, via the second hydrostatic actuator ("An electric motor at the master side drives the master actuator or pistons, while the slave ones replicate the motion simultaneously through the hydraulic/pneumatic transmission." [0038]; "As such, the operator can obtain a finer motion for the manipulation of the catheter/instrument." [0040]), while the object is within the MR scanner bore ("... when the catheter robot is placed at an isocenter beside the phantom and operated under different conditions." [0052]).

Regarding claim 23, Kwok discloses all claim limitations, as applied in claim 22, and further discloses acquiring a set of MR images ("The graphical interface can display the pre-operative or intra-operative MR images in 2-D or 3-D space." [0044]) while the object is within the MR scanner bore ("This allows a physician to see the tissue that is targeted for treatment {e.g. ablation} prior to and/or during treatment {e.g. ablation}." [0044]; the catheter in the MR scanner bore is inherent condition of intra-operative MR imaging; "... when the catheter robot is placed at an isocenter beside the phantom and operated under different conditions." [0052]).

Regarding claim 24, Kwok discloses all claim limitations, as applied in claim 22, and further discloses wherein the object is a catheter ("FIG. 1 shows a robot guide for a .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwok, as applied in claim 10, and further in view of Stebbins et al. (US 2013/0123610 A1; published on 05/16/2013) (hereinafter "Stebbins").

Regarding claim 11, Kwok teaches all claim limitations, as applied in claim 10, and Kwok further teaches a holder to accommodate the object ("FIG. 1 shows a robot guide for a catheter 10 … The robot comprises a main robot body 15 …" [0033]; see Fig.1), and the second rolling diaphragm actuator and the robot body are connected "by a long stroke transmission mechanism" (see Fig.1, claim 5), however, Kwok fails to explicitly teach that the holder is connected to the extension member of the actuator.
In the same field of endeavor, Stebbins teaches the holder is connected to the extension member of the second rolling diaphragm actuator ("The slave cylinder 114 piston is fixed to a platen 116 …" [0045]; here platen 116 is interpreted as the holder, see Fig.1 the rod connected the piston and the platen116 is interpreted as the extension member, which is performing the same transmission mechanism as taught by Kwok).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the slave actuator as taught by Kwok with the slave cylinder as taught by Stebbins. Doing so would make it possible "to apply a cyclic compressive load" (see Stebbins; [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.